COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-114-CV


ANDREW MCDERMETT,                                              APPELLANTS
TY MCDERMETT,
MCDERMETT OPERATING, INC.,
AND SUNDIAL RESOURCES, INC.

                                       V.

NORTEX HOLDINGS, INC.                                              APPELLEE

                                   ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     The court has considered the parties’ “Joint Motion to Dismiss Appeal as

Moot,” which indicates that the parties have entered into a settlement

agreement, thereby mooting this interlocutory appeal from the temporary

injunction entered in the underlying case. It is the court’s opinion that the


     1
         … See Tex. R. App. P. 47.4.
motion should be granted; therefore, we dismiss the appeal as moot. See Tex.

R. App. P. 43.2(f).

      Costs of the appeal shall be paid by the party incurring same, for which

let execution issue. See Tex. R. App. P. 43.4.




                                                 PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED: November 19, 2009




                                      2